 CHARLES SCHAEFER SONS409Charles Schaefer Sons, Inc.andLocal 462 of theInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 22-CA-1440827 August 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND CRACRAFTOn 21 October 1986 Administrative Law JudgeJoel P. Biblowitz issued the attached decision. TheRespondent and the General Counsel filed excep-tions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's, rulings, findings,' andconclusionsand to adopt the recommendedOrder.2ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.MEMBER CRACRAFT,dissenting.Because I disagree with my colleagues' conclu-sion that there was no meeting of the minds aboutthe terms of a collective-bargaining agreement, Idissent from the dismissal of the complaint allega-tion that the Respondent violated Section 8(a)(5) ofthe Act by refusing to execute a written agreement.Since around 1967 the Respondent and theUnion have been parties to a series of collective-bargaining agreements, recognizing the Board-cer-tifiedUnion as bargaining representative for a unit'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings.2 The General Counsel's motion to strike the Respondent's brief in sup-port of the Respondent's exceptions to the decision of the administrativelaw judge and in answer to the General Counsel's exceptions to the deci-sion of the administrative law judge and motion to reopen the record toreceive evidence is deniedThe Respondent's statement in opposition to the General Counsel'smotion to strike the Respondent's brief in support of the Respondent's ex-ceptions to the decision of the administrative law judge and in answer tothe General Counsel's exceptions to the decision of the administrativelaw judge; statement in support of the General Counsel's motion toreopen the record to receive evidence; request for official notice ofposthearing judicial proceedings and the Respondent's motion to reopenthe record to receive evidence is granted to the extent we take judicialnotice of the posthearmg arbitration proceedings and is denied in allother respects.of production and maintenance' employees. In Oc-tober 1985 the parties commenced bargaining for acontract to replace the one about to expire. In No-vember the parties, according to the judge,"reached full agreement on all the terms to be in-corporated into the contract" and signed a memoof understanding. Later, the Respondent refused toexecute a written agreement because of a disputeover the number of employees the contract cov-ered.Under the circumstances of this case, I wouldconclude, contrary to the judge, the inquiry doesend with the finding that the parties reached agree-ment on the terms to be included in a contract.The Respondent mistakenly believed it could takeadvantage of the Union's statement that the upperwage tier applied to the three employees then em-ployed in order to avoid a meeting of the minds.But, neither party sought to modify the unit de-scription or bargained about unit size.' Thus, onthe facts of this case, I would find the parties bar-gained to agreement on contract terms to cover aunit both parties accepted, 3 and the Respondentviolated Section 8(a)(5) by thereafter refusing toexecute a written agreement.4Cutter Laboratories,265 NLRB 577 (1982).'By no later than the 1982 contract, called production and warehouse.2 Had the parties bargained about unit size or whether specific individ-uals were covered, this might be a differentcase.The parties'discussionabout the two-tier wage system, in which the Union expressed concernthat it not affect three currently working employees, does not constitutebargaining about unit size, particularly given the judge's finding that Re-spondent was aware the Union would insistunit sizecould vary depend-ing on the outcome of arbitration.3Because the Union was the certified representative, there was no dis-pute over the unit description Unit size, of course, may vary due to sub-sequent eventsApparently, the judge believed discharging employeeswas a materialsubsequent event, even though the parties did not discussit,and so the judge characterized the Union's reference to three currentlyworking employeesas a mistakeon which the Respondent sought to cap-italizeIn my -view, however, the mistake was the Respondent's to be-lieve that the discussion about the two-tier wage system could be con-verted into a misunderstanding that would be fatal to an agreement Thatmistakewas unilateral and deliberateA mistake by one party to anagreement, when not induced by acts of the other party, will not consti-tute grounds for reliefSkyline Corp. v. NLRB,613 F 2d 1328, 1334 (5thCir. 1980)'I need not decide whether, the discharged employees are "present"employees, "new" employees, or in the unit Under the facts of this case,those questionsare simplynot relevant to the inquiry_____Gary A. Carlson, Esq.,for the General Counsel.Lawrence Henderson,-Esq.,for-dre-Respondent.David Grossman, Esq. (Schneider, Cohen, Solomon, Leder& Montalbano),for the Charging Party.DECISIONSTATEMENTOF THE CASEJOEL P. BIBLOwLTz, Administrative Law Judge. Thiscase was heard by me on 30 July 1986 in Newark, NewJersey.The complaint, which issued on 13 June 1986,285 NLR]B No. 78 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand was based on an unfair labor practice charge filed on29 April 1986 by Local 462 of theInternationalBrother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America (the Union),allegesthatCharlesSchaeferSons,Inc.(Respondent),violatedSection8(a)(5) of the Act by refusing to execute a collective-bar-gaining agreementwith it, although the parties reachedfull and complete agreement on all the terms of the col-lective-bargainingagreement.Respondent, while denyingthat it refused to execute the agreement or that it hasviolated the Act by its conduct, admits that full agree-ment was reached by the parties on the terms and condi-tions to be incorporated, in the collective-bargainingagreement.On the entire record, including my observation of the-demeanor of the witnesses, and after consideration of thebriefs filed, I make the followingFINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATION STATUSThere being no dispute, I find that Respondent is anemployer within the meaning of Section 2(2), (6), and (7)of the Act and the Union is a labor organization withinthe meaning of Section 2(5) of the Act.II.FACTS AND ANALYSISIn 1967 the Board certified the Union as the collec-tive-bargainingrepresentative for Respondent's employ-ees in the following unit: All production and mainte-nance)employees employed at its Elizabeth, New Jerseylocation, excluding all office clerical employees, profes-sionalemployees, guards, and supervisors as defined intheAct. Raymond DeMilia, secretary treasurer of theUnion since February 1982, negotiated the above-men-tioned collective-bargainingagreementeffective 13 Octo-ber 1982 through 12 October 1985.2On 29 March Respondent discharged 7 of its 10 regu-lar employees pursuant to information gathered by a se-curity employee hired to serve as an undercover employ-ee to investigate the employees. The reasons given forthe discharges of these employees were,, principally, theuse of alcohol and drugs on the job, timecard abuse, and,in one case,threatening a fellow employee with a knife.By telegram to Respondent dated 3 April, DeMiliawrote: "thistelegram representsa grievance on behalf ofthe 7 employees whom you terminated last Friday,March 29, 1985. I will be in touch with you to discussthismatter." DeMilia also spoke to Respondent's execu-tive vice president,JamesBarbour, about the discharges,telling him that he had no choice but to proceed in thematter to arbitration. Barbour told him that he under-stood the Union's position, but he had an extensive fileon the seven discharged employees. These dischargedemployees applied for unemployment benefits; Respond-3At a certain point, no later than the collective-bargaining agreementbetween the parties dated24 November1982,theword "maintenance"was changed to "warehouse " Other than that, and the change in locationfrom Elizabeth to Union, New Jersey, the unit remains the same and ap-propriateness of it is admitted by Respondent2Unless indicated otherwise, all dates are for the year 1985ent contested the claims. Their claims were granted on19 June. ,InMay the Union sent Respondent a notice of its in-tention to arbitrate these seven discharges; the arbitratorwas designated by the New Jersey State Board of Media-tion on 11 June. Procedural matters and witness difficul-tiesdelayed the opening of the arbitration until 19 No-vember; after that, the remaining hearing dates were 5December, 12 December, 9 and 29 January 1986, onwhich date the hearing concluded. On 13 March 1986the arbitrator issued his opinion and award in which heordered that six of the seven discharged employees bereinstated and "be placed on the same status that hewould have been as of" 1 August and 1 September. Hefound further that the discharge of the seventh employeewas for just cause because he had threatened a fellowemployee with a knife. As stated, supra, the principaljustification given by Respondent for the discharges wasthe use of alcohol and drugs during working time andtimecard abuse. The principal reason the arbitrator gavefor ordering the reinstatement of six of the seven dis-charged employees was that Respondent had been awareof these activities for a long period and the activities hadbeen condoned by Respondent: "The activities of thegrievants had been condoned for years and managementnever gave them a clear, convincing and unequivocalwarning that what had been condoned in the past wouldno longer be acceptable." Respondent is contesting thisaward and has not yet complied with it.Respondent is engaged in the nonretail sale of rocksalt,which is used, primarily, on the road system in theState of New Jersey. Obviously this is a seasonal oper-ation, one where Respondent hired temporary employeesduring its busiest period from about December throughMarch to supplement its regular work force.On 9 October the Union and Respondent met for thefirst time to negotiate a collective-bargaining agreementto replace the one set to expire 3 days later. In thatmeeting, the parties entered into an extension of agree-ment extending the collective-bargainingagreementthrough 15 November. DeMilia was the principal spokes-man for the Union, Barbour for the Respondent. At thisnegotiating session, and the two that followed, Respond-ent alleged that it needed a two-tier wage system and alesser wage rate to remain competitive;DeMilia said: "aslong as it doesn't affect the three people that we havethere at the premises now, and if we could get theApocalypse peoples that we would agree to it." Both3 There was abundant testimony regarding the Apocalypse operation.DeMilia testified that Apocalypse supplies drivers and warehouse em-ployees to Respondent He is not interested in the drivers,but as theApocalypse warehouse employees work side-by-side with Respondent'semployees whom he represents,and perform the same tasks, he requestedthat those employees be made part of the unit and he testified that Bar-bour agreed to this Barbour testified that he and another individual arethe sole owners of Apocalypse; because it is not owned or controlled byRespondent, he rejected DeMilia's request that the Apocalypse employ-ees be added to his unit He testified that he and his co-owner originallyestablishedApocalypse to supply drivers to Respondent and any otherbusiness entity. Shortly thereafter, Apocalypse began supplying Respond-ent and other employers with a seasonal operation with temporary em-ployees, including warehouse employees Apocalypse employeesare gen-Continued CHARLES SCHAEFER SONSDeMilia and Barbour testified that during negotiations,when asked,DeMilia said that the upper level of thetwo-tier system would apply only to the three employeesthen employed,although he did not specifically say thatthe seven discharged employees would be excluded; infact, during the negotiations nothing was said about thesevendischargedemployees.Barbour testified thatduring negotiations DeMilia was agreeable to the two-tier system"as long as it excluded the three people thatremained in the unit at the time."At a meeting with the FIVI[CS mediator the partiessigned a four-page "Memo of Agreement,"dated 18 No-vember,handwrittenby themediator.4The agreementprovides,inter alia,for a new title: "New Hires Only."The agreement also provides:"Co. to contribute $200per year on behalf of the present employees,the employ-ees having the option to contribute on their own if needarises.The Co. will meet with employees involvedbefore15April,to discuss."Although the language inthismemo of agreement is not crystal clear,itdeletesMartin Luther King's birthday and the employee's birth-day for new hires only.In addition it provides the wagesfor "New Hires"will range from $4.50 (warehousemen)to $4.90 in 1985 with 50-cent-an-hour increases in each ofthe following 2 years. Counsel for Respondent said thathe would prepare the agreement.By letter dated 6 January 1986,counsel for Respond-ent wrote to DeMilia that he had not been successful inobtaining a copy of the 18 November memo of agree-ment from FMCS,but "in an effort to get the contractsigned as soon as possible,I have prepared a draft agree-ment based on my notes." Shortly after receiving thisletter,DeMilia called counsel for Respondent and in-formed him of some items in the draft that he felt werein error.By letter dated 17 January 1986,counsel for Re-spondent informed DeMilia that he received the 18 No-vember memo of agreement and, on the basis of that hewished to add some items to the draft he had previouslysent him.One of those items was Martin Luther Kings'birthday,about which he felt "that our agreement was toinclude this holiday for new hires,only if required byfederal law."5Shortly thereafter, while DeMilia was dis-erally skilled with a construction industry background, their pay rangesfrom $7 50 an hour to $26,000 a year salaried employees DeMilia allegesand Barbour denies that Respondent agreed to DeMilia's demand that theApocalypse employees be added to the unit in exchange for DeMiha'sagreement to a two-tier pay system ]However, the General Counsel'sopening statement alleged that the sole reason for Respondent's refusal toexecute the agreement was due to Respondent's insistence that the sevenemployees discharged on 29 March be considered as new employeesunder the two tier system In addition,the evidence establishes that itwas solely the disposition of these seven employees, rather than theApocalypse employees that caused the dispute here. Therefore, the fail-ure to accrete the Apocalypse employees to the instant unit will not beconsidered._4Due to the absence of a functioning copying machine,the parties didnot receive a copy of thisagreementuntil 2 months later.5Included in the draft agreement proposed by Respondent, and the 18November memo of agreement,was a 120-day union-security provisionas well as a 120-day probationary period ("the first one hundred twentydays of employment of an employee") during which an employee may bedischarged for any reason and without just cause411cussing some of these changes with counsel for Respond-ent, he asked DeMilia if he ' would agree to name thethree individuals, then on the payroll, in the contract.DeMilia said that he could not do that because by doingso he would erase the rights and privileges of the sevenindividuals in arbitration should they win the arbitration,There have been no further discussions between the par-ties regarding contract terms and the parties have neverexecuted a new contract. Barbour testified that Respond-ent is prepared to sign the new agreement providingonly the threeexisting employees werecovered by theupper tier of the contract.Barbour testified that during negotiations DeMilia "re-peatedly kept saying" that the higher benefits wouldonly apply to the three employees, and on that basis, hedetermined Respondent'scosts for the new agreement.These costs were $200 yearly for each IRA, or a total of$600 two holidays and a 25-cent yearly increase for eachof the three. "Otherwise I obviously would not havegiven away more of the store, if you will, knowing thattheremight have been other people involved." In an-swers to questions of counsel for the General Counsel,Barbour testified that during negotiations he was awareof the pending arbitration of the seven individuals,6 butstated:My feeling at the time we were going through thisnegotiationwas that we had an absolute, ironcladcase and that there was no chance that any of thosemen were coming back. They had already been, ifyou will, wiped from my memory for purposes ofnegotiation and I was not considering having totake them back at all. It never even entered mymind . . . . It never entered my mind so I neverthought about it.Barbour also testified thathe wasaware that the arbitra-tor "had that power" to order the seven individuals rein-stated by Respondent,but there was only a "slim possi-bility"ofRespondent losing the arbitration- "Wethought it was more like one in a million." He testifiedthat because he felt the chance of losing the arbitrationwas so slim, it did not play any part in the negotiations.The soleissueiswhether Respondent unlawfully failedand refused to excute a written agreement.Respondentadmits that it and the Union reached full agreement onall the terms to be incorporated into the contract. Re-spondent alleges that Barbour relied on DeMilia's com-mittment that only the three employees working at thattime would be in the upper tier of wages and benefits incalculatingwhat Respondent could afford to offer in anew agreement; if he were told that the seven dischargedemployees would also be in this category (if returned towork by an arbitrator) he would not have agreed to thebenefits contained in the 18 November memo of agree-ment. Therefore, Respondent alleges, there was no viola-tion when they refused to execute the contract after theUnion informed them that they would not specificallylimitthe upper tier to the three named individuals. The6The discharged employees had been employed by Respondent for upto 10 years and were earning between $8 and $8 25 an hour. 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGeneral Counselarguesthat even though DeMilia as-sured Barbour during thenegotiationsthat the upper-tierrates and benefits only applied to the three individuals,Barbour knew that whatDeMilia meantwas that it ap-plied to the three,plusthe other seven if an arbitrator or-dered them back to work. Therefore, therewas no mis-understanding, therewas a meetingof the minds, andRespondent should be ordered to execute the agreement.Admittedly, during negotiations,DeMilia informedBarbour that the upper-tier benefits in the proposedagreement would apply only to the three employees.' Ifind, as argued by the General Counsel, that althoughDeMilia said three employees, Barbour was aware thathe meant from 3 to 10 depending on the Union's successin the arbitration proceeding. Barbour was aware of theUnion's grievance involving the discharges,itssubse-quent demand for arbitration and the notice of arbitra-tion.I assumethat heassistedRespondent's attorney inthe proceduralmattersthat delayed the opening of thehearing from June until 19 November and in the 5 hear-ing days of the arbitration. Respondent also filed a posth-earing brief. The arbitration commenced on the day fol-lowing the 18 November memo of agreement. Such pro-ceedings would not justify a person to conclude (as Bar-bour testified):My feeling at the time we were going through thisnegotiationwas that we had an absolute, ironcladcase and that there was no chance that any of thosemen were coming back. They had already been, ifyou will wiped from my memory for purposes ofnegotiation and I was not considering having totake them back at all. It never even entered mymind.Being aware of the scope of the arbitration, and thepossibilityof losing it, I find that Barbour was alsoaware that if the arbitrator returned the discharged em-°Should it be relevant on appeal, I would credit DeMilia's testimonyover that of Barbour He appeared to be testifying in a honest and truth-fulmanner,and readily admitted telling Barbour that the higher benefitswould only apply to the three employees On the other hand, as dis-cussed infra,Ifound Barbour's downplay of the arbitration proceedingand his testimony that"there was no" chance that the employees wouldcome back,and that the issue had been wiped from his memory,disin-genuous Barbour was an experienced savvy businessman,he must havebeen aware of the seriousness of the matterployees to work, it would not be as new employees; anyother result would be ludicrous. They were longtime em-ployees earning $8 or $8.25 an hour. It is totally unrea-sonable to believe that after being successful in an arbi-tration, they would be returned to work at half theirprior salary, as probationary employees, subject to dis-charge by Respondent without just cause.The inquiry, however, does not end there; rather, theultimate question is whether the parties reached a meet-ing of the minds on 18 November and thereafter. It isnot enough to say that Respondent, in its answer, admit-ted that the parties reached agreement with respect tothe terms and conditions of employment of the employ-ees. In arriving at those terms and conditions, Respond-ent calculated his costs based on three existing employ-ees, rather than nine, the result of DeMiha's mistake andBarbour's attempt to take advantage of that mistake. Thebottom line is Respondent based its cost on its attempt tolimit the unit to three people; Barbour tried to "pull afastone" on the Union, and when the Union finallymade it clear to Respondent that the unit was possibly 10itbecame clear that there was never a meeting of theminds here. I therefore find that Respondent did not vio-late Section 8(a)(1) and (5) of the Act when it refused toexecute the agreement.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2(2), (6), and(7) of the Act.2.TheUnion is a labor organization within the mean-ing of Section2(5) of the Act.3.Respondent has not engaged in any conduct in vio-lationof the Act asalleged.On these findings of fact and conclusions of law andon the entirerecord,I issue the following recommend-ed"ORDERIt is recommended that the complaint be dismissed inits entirety.8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,thefindings, conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses